Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Angle et al., (US Publication No.2014/0207282), hereinafter “Angle”, and further in view of Swaaley, (US Publication No. 2018/0323731).

Regarding claims 1, 8 and 15, Angle discloses
causing scanning of a network to detect one or more Internet of Things (IOT) and ZeroConf devices [Angle, paragraphs 4-6, 78, each network entity on the private subnet can scan the private IP addresses of the other network entities as well as MAC addresses associated with each private IP address, figures 1, 20]; 
based on the scanning, determining a fingerprint of the one or more detected IOT and ZeroConf devices [Angle, paragraphs 4-6, 78, each network entity on the private subnet can scan the private IP addresses of the other network entities as well as MAC addresses associated with each private IP address, figures 1, 20]; and 

Angle does not specifically disclose, however Swaaley teaches
providing the fingerprint of the one or more detected IOT and ZeroConf devices to a cloud service for access control and reporting [Swaaley, paragraph 62].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide access control (e.g., authorized users) to devices and provide reporting to users about the monitored devices in order to enhance the security of the devices and allow the user to monitor the security.  

Regarding claims 2, 9 and 16, Angle-Swaaley further discloses
maintaining a database of the one or more detected IOT and ZeroConf devices [Swaaley, paragraph 62, authorized user are maintained and stored]; 
receiving updates from the cloud service based on the fingerprint of the one or more detected IOT and ZeroConf devices [Swaaley, paragraph 62, authorized user are maintained and stored]; and 
performing the access control based on the updates [Swaaley, paragraph 62, authorized user are maintained and stored].  

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Angle-Swaaley as applied to claims 1, 8 and 15 above, and further in view of Alarabi, (US Publication No. 2015/0324616).


Regarding claims 3, 10 and 17, Angle-Swaaley does not specifically disclose, however Alarabi teaches
wherein the computer readable code stored further programs the processor to perform steps of determining a security risk of the one or more detected IOT and ZeroConf devices based on the fingerprint and updates from the cloud service [Alarabi, paragraph 94].  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine a security risk of the devices on the network in order to protect the user and the devices from attacks.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Angle-Swaaley-Alarabi as applied to claims 3, 10 and 17 above, and further in view of Ye et al., (US Publication No. 2016/0285904), hereinafter “Ye”.

Regarding claims 4, 11 and 18, Angle-Swaaley-Alarabi does not specifically disclose, however Ye teaches
wherein the security risk is based in part on whether one or more detected IOT and ZeroConf devices utilize factory defined login credentials and/or leak sensitive user data over unencrypted channels [Ye, paragraph 57, scan and attempt to authenticate with default credentials].  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to check for default login credentials in order to secure the devices.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Angle-Swaaley-Alarabi as applied to claims 3, 10 and 17 above, and further in view of Zou et al., (US Publication No. 2016/0212099), hereinafter “Zou”.

Regarding claims 5, 12 and 19, Angle-Swaaley-Alarabi does not specifically disclose, however Zho teaches
wherein the security risk is based in part on whether the one or more detected IOT and ZeroConf devices exhibit traffic spikes and/or communicate with any known malicious or botnet servers [Zou, paragraph 103, detect Botnets within IoT network].  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to scan for Botnets and Botnet traffic in order to secure the network and the devices for user security.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Angle-Swaaley as applied to claims 1 and 8 above, and further in view of Kourzanov, (US Publication No. 2015/0351129)

Regarding claims 6 and 13, Angle-Swaaley does not specifically disclose, however Kourzanov teaches
wherein the scanning is in a promiscuous mode on the network [Kourzanov, paragraph 88, promiscuous monitoring].  
.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Angle-Swaaley as applied to claims 1, 8 and 15 above, and further in view of Lin, (US Publication No. 2015/0007273)

Regarding claims 7, 14 and 20, Angle-Swaaley does not specifically disclose, however Lin teaches
wherein the access control includes blocking of any of the one or more detected IOT and ZeroConf devices [Lin, paragraph 93].  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention block devices on the network that may be malicious in order to protect the security of the user on the network.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J GOODCHILD whose telephone number is (571)270-1589.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/William J. Goodchild/Primary Examiner, Art Unit 2433